Title: From John Adams to Robert Murdoch, 4 July 1786
From: Adams, John
To: Murdoch, Robert


     
      Sir
      London July 4. 1786—
     
     I am no stranger to the case of the unfortunate Alexander Grosse in whose favour You did me the honor to write me your Letter from Dunkirk of the 30th. June, I lately received from His Excellency James Bowdoin Esqr Governor of the Massachusetts an Application from the friends of Mr. Grosse, which as I was desired, I communicated to the Comte D’Adhemar, who has transmitted it to the Comte De Vergennes. I since received a Letter from a Captain Green at Rotterdam relative to the subject, which I have transmitted to Mr. Jefferson Minister Plenipotentiary from the United States of America at the Court of France—
     It is not the Custom, for Governments to redeem hostages

excepting such as were pledged by themselves, it is not, therefore in my power nor in that of Mr. Jefferson’s to redeem Mr. Grosse. but in this case the Captors for their own Interest should discharge him, since there is no hope, nor scarce a Probability that the Ransom or any part of it, should ever be paid— it is better to loose what is past, than to add continually to the Loss, although it be but a British shilling a day—
     Mr. Grosse would do well to write to Mr. Jefferson at Paris—and desire him to speak to the Ministers at Versailles, and if any thing can be done, with propriety, it will be, nevertheless, I believe that Government will not interfere, unless the Captors should throw upon them the Expence of the Maintenance of the Hostage, in which Case they may sett him at Liberty— The Captors I believe will find themselves obliged to carry this affair to account of profit & loss & poor Grosse himself, must probably sett down 7 Years of his Life as annihlated, it is the fortune of War—
     Your
     
      J. A—
     
    